                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

DERRICK ALLEN,                                         )
                                                       )
                               Plaintiff,              )
                                                       )        JUDGMENT IN A
v.                                                     )        CIVIL CASE
                                                       )        CASE NO. 5:20-CV-144-BO
CARY’S POLICE DEPARTMENT, TONI                         )
DEZOMITS, and N. COFFEY,                               )
                                                       )
                               Defendants.             )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that on September 22, 2020, the claims
against Town of Cary Police Department and Chief of Police Toni DeZomits were DISMISSED
by the court.


IT IS FURTHER ORDERED, AND DECREED that defendant's motion to dismiss [DE 51] is
GRANTED. Plaintiff's motion to amend the complaint [DE 55] and motion to appoint counsel
[DE 57] are DENIED.



This Judgment Filed and Entered on August 19, 2021, and Copies To:
Derrick Allen                                                   (via CM/ECF electronic notification)
John Thomas Crook                                               (via CM/ECF electronic notification)



DATE:                                                  PETER A. MOORE, JR., CLERK
August 19, 2021                                        (By) /s/ Nicole Sellers
                                                                Deputy Clerk




           Case 5:20-cv-00144-BO Document 64 Filed 08/19/21 Page 1 of 1
